664 So. 2d 6 (1995)
Donald RAYFIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 94-0197.
District Court of Appeal of Florida, Fourth District.
August 23, 1995.
Richard L. Jorandby, Public Defender and Susan D. Cline, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., and Patricia Ann Ash, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
This case is on all fours with our recent decision in Jones v. State, 656 So. 2d 489 (Fla. 4th DCA 1995), which thus controls the outcome here. In Jones, the court gave the all-but-identical preliminary jury instruction on reasonable doubt, without objection from the defense. We held in Jones that it was fundamental error to denigrate the reasonable doubt standard by informing the jury that it could convict on a lesser standard of proof.
Accordingly, as we did in Jones, we reverse and remand for a new trial.
REVERSED.
STONE, FARMER, and STEVENSON, JJ., concur.